Citation Nr: 1205412	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  08-15 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for service-connected gunshot wound (GSW) of the left leg with healed compound, comminuted fracture of the left tibia. 

2. Entitlement to an initial evaluation in excess of 10 percent for a left knee disability, to include degenerative joint disease (DJD).  

3.  Entitlement to an earlier effective date than September 8, 2003, for the grant of service connection for DJD of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1971.  

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran's claim was sent to the Huntington RO for adjudication.  Upon completion of the rating action, the case was transferred back to the Newark RO. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in September 2008.  A transcript of that hearing was prepared and has been included in the claims file for review. 

The case was previously before the Board in December 2008 and January 2010, at which time it was remanded for further development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

1. Manlincon Issue - Entitlement to an earlier effective date for the grant of service connection for DJD of the left knee as secondary to the service-connected GSW disability of the left leg.  

In a June 2009 rating decision, the RO granted service connection for degenerative joint disease of the left knee, as associated with the service-connected GSW injury to the left leg.  The RO assigned a 10 percent rating, effective September 8, 2003.  This was based upon a private treatment record of the same date showing left knee pain due to osteoarthritis.  

Subsequently, in a September 2009 statement from the Veteran's representative, the Veteran disagreed with the assigned effective date.  In essence, the Veteran argues that the effective date for service connection should be May 29, 1998 -the date upon which the RO first formally received the Veteran's claim for an increased disability rating for his GSW condition and any associated (i.e., secondary service connection) conditions (i.e., degenerative joint disease).  See September 2009 Written Brief Presentation, The American Legion.  However, for reasons unknown to the Board, no further action was taken on the Veteran's May 1998 claim until June 2007, at which time the Veteran submitted yet another request for an increased rating (and service connection based on any residual disabilities).  

Pursuant to the Board's January 2010 remand, additional medical evidence was obtained which shows that the Veteran had been diagnosed with "mild osteoarthritic changes" of the left knee as early as March 1997.  

Again, the Veteran, through his accredited representative, has disagreed with the effective date assigned for service connection for DJD of the left knee.  However, he has not yet received a Statement of the Case with respect to this issue. 

The United States Court of Appeals for Veterans Claims (Court) has held that where the Board finds a notice of disagreement has been submitted from a matter that has not been addressed in a statement of the case, the issue should be remanded to the RO for appropriate action. Manlincon v. West, 12 Vet. App. 238 (1999).  As of this date, the Veteran has not been sent a statement of the case with respect to the earlier effective date issue.  As such, the claim will be remanded so that a statement of the case on the underlying claim that adequately notifies the Veteran of the action necessary to perfect an appeal may be provided. 

2. Stegall Considerations 

The Board's January 2010 remand directed the RO to schedule the Veteran for a VA examination in order to properly assess all orthopedic, muscular, dermatological, and neurological aspects the left leg and knee disabilities.  The Board requested that the following, in pertinent part, be accomplished: (1) render diagnoses as to all current symptoms and manifestation produced by the residuals of a GSW disability; (2) determine whether the left lower leg exhibits weakened movement, excess fatigability, or incoordination, and, if feasible, the determinations should be expressed in terms of the additional range of motion lost or favorable or unfavorable ankylosis; (3) comment as to when each disability found to be secondary to the residuals of the GSW manifested themselves to a compensable degree; and (4) accomplish unretouched color photographs of the left lower leg and include such photos in the claims folder for further review. 

The Veteran underwent the requested VA examination in March 2009, with an addendum opinion/examination obtained in February 2010.  For various reasons, the above directives were not accomplished in compliance with the Board's January 2010 remand.  For example, the examiner diagnosed degenerative joint disease of the left ankle, but failed to address whether it was a residual disability of the lower extremity GSW.  The examiner also noted pain upon flexion and extension of the left knee, but failed to specify at what point during the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In addition, it does not appear that the Veteran's scars were photographed in conjunction with the scar examination, as the file contains currently contains no such photos.  

The Court has held that the RO/AMC compliance with a remand is not discretionary, and that if the RO/AMC fails to comply with the terms of a remand, another remand for corrective action is required. Stegall v. West, 11 Vet. App. 268  (1998).  Consequently, the Board finds that the RO/AMC did not substantially comply with the terms of the Board's January 2010.  As such, the claims must be remanded to the RO/AMC for further development. 

3. Other Considerations

Lastly, the Board again notes (as it has in its previous remands) that the Veteran's claim for a higher rating for residuals of his service-connected gunshot wound has been pending from May 1998.  Pursuant to the Board's most recent remand, the RO was able to obtain additional private medical records dated in 1997 through 2004.  This evidence demonstrated osteoarthritis of the left knee, lateral subluxation of the left knee, and varus gonarthrosis with severe bony varus deformity of the left knee.  While such evidence is listed in the most recent March 2011 Supplemental Statement of the Case, it does not appear that the medical evidence was actually considered in the Reasons and Bases of the RO's continued denial.  Since the Veteran's claim for an evaluation in excess of 30 percent for residuals of a GSW to the left lower extremity has been pending since May 1998, this additional evidence should be specifically considered by the RO upon remand.  

Finally, the Board notes that the Veteran submitted authorizations following the January 2010 Board remand, requesting that the RO request medical records from P. Schmaus and G. Savetstey.  The responses indicated either that the records were not found or were no longer available.  The Board directed that notice be provided pursuant to 38 C.F.R. § 3.159(e) if requested records were not obtained.  This has not been accomplished with respect to these records.    

Accordingly, the case is REMANDED for the following action:

1. Provide notice to the appellant that records from P. Schmaus and G. Savetstey could not be obtained pursuant to 38 C.F.R. § 3.159(e).  Provide him with an explanation of the efforts VA made to obtain the records; a description of any further action that will be taken regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and a notice that the claimant is ultimately responsible for providing the evidence. 

2.  The Veteran has been assigned a 10 percent disability rating for DJD of the left knee, effective September 8, 2003.  The Veteran has submitted a timely notice of disagreement with regard to the effective date assigned. The RO, therefore, must provide the Veteran with a statement of the case (SOC) addressing this issue. See Manlincon v. West, 12 Vet. App. 238 (1999).  

In particular, the SOC should provide the Veteran with a discussion of how applicable laws and regulations affect the RO's decision and a summary of the reasons and bases for such a decision.  The Veteran and his accredited representative should be given an opportunity to respond to the SOC, and they should be advised that a timely substantive appeal must be submitted if he elects to have the Board consider this matter. 

3. The Veteran should be scheduled for an examination of his lower left leg and knee.  The examiner should identify all orthopedic, muscular, dermatological, and neurological aspects of the Veteran's left lower leg and knee disabilities.  

The examiner is asked to accomplish the following:

(i) render diagnoses of all current symptoms and manifestations produced by the service-connected GSW disability and left knee disability.  

(ii) examine the Veteran's left lower leg, to include the left ankle and left knee, for degrees of range of motion and any limitation of function of parts affected by limitation of motion.  Range of motion studies should also address whether the left knee and/or left ankle exhibit weakened movement, excess fatigability, or incoordination.  If feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination. 

Additionally, the examiner should express an opinion on whether pain could significantly limit functional ability during flare-ups or when the knee is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups. 

The examiner should state whether there is lateral instability / recurrent subluxation of the left knee and if so, the severity of such should be described as slight, moderate, or severe.  See Diagnostic Code 5257. 

The examiner should also indicate whether the left ankle disability is at least as likely as not due to or aggravated by the service-connected gunshot wound residuals and/or the left knee disability.  

(iii) the examiner should also provide comment as to when each of the found disabilities that may be considered residuals of the GSW manifested themselves to a compensable degree.  For example, when did the left knee DJD manifest by compensable limitation of motion or noncompensable limitation of motion confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

(iv) the examiner should describe any neurological deficits caused by the left lower leg disability.  This should include a detailed assessment of functioning of the left lower leg including the left ankle and left knee.  The examiner should comment on the extent of paralysis, if any, in the Veteran's lower extremity and whether such paralysis is a residual of the service-connected gunshot wound residuals.  

The examiner should also indicate which, if any, of the nerve groups itemized in the VA Schedule for Rating Disabilities are affected by the left leg disability.  For each affected nerve group, if any, the examiner should indicate whether the paralysis is complete or incomplete; if the paralysis is incomplete, the examiner should describe the manifestations of the incomplete paralysis, noting such relevant factors as strength and incoordination.  

In responding the foregoing, the examiner should specifically describe the related impairment of motor function, trophic changes, and sensory disturbance within the meaning of 38 C.F.R. § 4.102 (2011).  

(v) the examiner should identify all scars produced by the GSW residuals.  NOTE: unretouched color photographs of the left lower leg should accomplished and those photographs should be included in the claims file for further review.

In addition, the written findings should include information about whether the scars are:

(a) tender and painful, if superficial;

(b) poorly nourished with repeated ulceration, if superficial;

(c)the size of the scars and whether they are "deep" (that is, associated with underlying tissue damage);

(d) superficial and "unstable" (that is, there is frequent loss of covering of skin over the scar);

(e) superficial and painful on examination; and 

(f) have produced limitation of function and, if so, the severity thereof.  

A complete rationale for any opinions expressed should be included in the examination report.  The claims folder and this remand must be made available to the examiner for review before the examination.  

4. When the development requested has been completed, the claims for entitlement to an evaluation in excess of 30 percent for GSW residuals to the left lower leg, and entitlement to an initial rating in excess of 10 percent for left knee DJD, should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


